Davy, J.:
This is an appeal from an order of the Special Term of the Supreme Court, adjudging the defendant guilty of contempt of court for an alleged failure to pay alimony.
The original order was personally served on the defendant, who paid $25 weekly until November 25, 1901. An order was then obtained by the defendant reducing the amount of plaintiff’s temporary alimony to $20 a week. Under the original order as modified, the temporary alimony was not payable until plaintiff turned *13over to the defendant certain household goods which belonged to him. Defendant paid the sum of $175 under the original order as modified, so that on May 5,1902, there was $263 temporary alimony due the plaintiff. The court, under its order of May 19,1902, gave plaintiff the option of delivering the property in dispute to defendant or a bond in the sum of $750 for the delivery of such property to him, if it should be determined in an action brought for that purpose that the property belonged to the defendant. The court in this order further directed that, in the event of defendant’s failure to pay the $263 alimony then due within ten days after the delivery of the bond or the property, upon filing an affidavit showing such failure, the defendant should be adjudged in contempt. Plaintiff caused the bond to be served as directed, but defendant failed to pay the accrued alimony. On June 24, 1902, plaintiff obtained an order ex parte punishing the defendant for his failure to pay the alimony. This order was vacated and set aside upon the ground that defendant should have had due notice of the application. Thereafter plaintiff obtained another order directing defendant to show cause why he should not be punished for his failure to pay the sum of $263 temporary alimony. This order to show cause was served on the defendant’s attorneys, and on the return day the defendant did not appear and the order adjudging him in contempt was granted, and from that order the defendant appeals.
The principal question is, was there such an irregularity or defect in the granting of the order under which the defendant was arrested and imprisoned as to require that it be set aside.
It is urged by the learned counsel for the appellant that the order punishing the defendant for contempt should have been served upon him personally instead of upon his attorneys; that a personal demand should have been made upon the defendant to comply with the terms of the order, and that he should have been given an opportunity to be heard before punishing him for contempt.
It has been frequently held that before a party can be adjudged finally guilty of contempt and punished, he should have an opportunity to be heard. In the case at bar that opportunity was not given. The defendant, when he was arrested, was not brought before the court for the purpose of being heard and to enable him to purge himself of the alleged contempt if he could do so.
*14. It is well settled that proceedings in contempt are to be construed strioti juris, and all the rights of the defendant must be carefully protected and no conviction should be had unless there has been a literal compliance with the law.
Ho principle is more vital to the administration of justice than that no man should be condemned in his person or property without notice and an opportunity to make his defense.
The Constitution of the United States declares that no person shall be deprived of life, liberty or property without due process of law, (14th amendt. § 1.) A provision of the same words is contained in the Constitution of this State. (Art. 1, § 6.) Punishment for contempt involves the loss of liberty or property.
The meaning of the words “ due process of law,” as used, in both Constitutions, has been explained and defined by very .able and learned judges. I need only refer to some of the cases in which these opinions may be found.
In Stuart v. Palmer (74 N. Y. 191) Judge Earl said: “Due process of law requires an orderly proceeding adapted to the nature of the case in which the citizen has an opportunity to be heard, and to defend, enforce and protect his rights. A hearing or an opportunity to be heard is absolutely essential.”
In People ex rel. Witherbee v. Supervisors (70 N. Y. 234) Judge Folger, in speaking for the court, said: “ Due process of law requires that a party shall be properly brought into court, and that he shall have an opportunity when there to prove any fact which, according to the Constitution and the usages of the common law, would be a protection to him or his property.”
It would seem, therefore, that the Constitution, as interpreted by the courts of this State, means that due process of law requires that before a person can be punished by imprisonment for a contempt in disobeying an order, he must have notice of it and an opportunity to be heard before a court clothed with authority to act and decide the questions involved.
It is urged by the learned counsel for the plaintiff that the service on the defendant’s attorneys of the order to show cause why the defendant should not be punished for contempt was authorized by section 17.73 of the Code of Civil Procedure, and for the failure to pay the amount ordered defendant was liable to be adjudged in *15contempt and committed under the authority of said section. That section expressly provides that proceedings to punish a party for contempt must be taken as prescribed in title 3 of chapter 17 of the Oode.
Section 2269 of that chapter and title provides that “ The court or judge, authorized to punish for the offense, may, in its or his discretion, where the case is one of those specified in either of the last two sections, and, in every other case, must, upon being satisfied, by affidavit, of the commission of the offense, either :
“ 1. Hake an order, requiring the accused to show cause before it, or him, at a time and place therein specified, why the accused should not be punished for the alleged offense; or,
“ 2. Issue a warrant of attachment, directed to the sheriff of a particular county, or, generally, to the sheriff of any county where the accused may be found, commanding him to arrest the accused, and bring him before the court or judge, either forthwith, or at a time and place therein specified, to answer for the alleged offense.”
One of the preceding sections referred to (§ 2268) provides that “ Where the offense consists of a neglect or refusal to obey an order of the court, requiring the payment of costs, or of a specified sum of money, and the court is satisfied, by proof, by affidavit, .that a personal demand thereof has been made, and that payment thereof has been refused or neglected, it may issue, without notice, a warrant to commit the offender to prison, until the costs or other sum of money, and the costs and expenses of. the proceeding are paid, or until he is discharged according to law.”
It will be seen from the above section of the Code that there are two methods of procedure against a party for such misconduct. The court shall either grant an order, that the accused party show cause at some reasonable time therein specified why he should not be punished for the alleged misconduct, or issue an attachment to arrest such party and to bring him before the court.
But whichever mode of procedure is adopted the judge must be satisfied by affidavit of the commission of the offense. Until that has been done no order to show cause can .be issued. The offense cannot be committed until the order directing the payment of alimony has been brought to the attention of the defendant and demand has been made upon him personally that it be paid, and *16he is not guilty of contempt of court until after that demand has been refused or neglected. (Code Civ. Proc. § 2268; Flor v. Flor, 73 App. Div. 262; McComb v. Weaver, 11 Hun, 271; Delanoy v. Delanoy, 19 App. Div. 295; Bradbury v. Bliss, 23 id. 607; People ex rel. Platt v. Rice, 80 Hun, 452.)
The statute under which this proceeding is instituted does not specify in what way the order to show cause, with the affidavits on which it was founded, shall be served upon the party accused.
The method of serving papers in an action, as prescribed in article 3 of title 6 of chapter 8 (§§ 796-802) of the Code of Civil Procedure, authorizes in most cases service of a copy on the attorney of the party to be served, but this rule does not apply to the service of papers in contempt proceedings. Section 802 of the Code of Civil Procedure expressly provides that the article referred to does not apply to the service of a summons or other process or of a paper to bring a party into contempt, or to a case where the mode of service is specially prescribed by law. The authorities are numerous that personal service of the original process claimed to be disobeyed is necessary to bring the party into contempt.
In Sandford v. Sandford (40 Hun, 540) it was held that a party cannot be regarded as guilty of contempt for failing to comply with the directions contained in the order until a copy thereof has been served upon him.
In McCaulay v. Palmer (40 Hun, 40) Justice Daniels, in delivering the opinion of the court, says: “ To bring a party into contempt it is the practice of the court to require the order which he is charged with violating to be served personally upon him. This is to be done by delivering to him a copy of the order, and at the same time exhibiting to him the original. The consequences of a contempt are serious, and often severe, in the punishment pronounced by the court, and before a party can be subjected to them a strict compliance with the practice has been required to be observed.”
It was remarked by Justice Rumset in Bradbury v. Bliss (supra) that “ In any case, before a person can be punished for a contempt in disobeying an order, he must have had notice of it and an opportunity to become acquainted with its provisions, and a demand must have been made upon him to do the thing which the order required of him.”
*17In McComb v. Weaver (supra) the learned judge who wrote the opinion of the court said: “ It seems to be settled that, in order to bring a party into contempt for disobedience of an order or judgment requiring the payment of money or the delivery of property, it is not sufficient that the order or judgment has been served on him, and he made fully acquainted with its effect; but, in addition thereto, a compliance with the order or judgment must be explicitly demanded by a party who has a right to make such demand.”
In this case the defendant was adjudged guilty of contempt and a warrant of commitment was issued and the defendant arrested and imprisoned without any previous notice of the proceeding, or an opportunity to purge himself of the alleged contempt. The defendant was never personally before the court. The order, therefore, for his arrest and imprisonment was unauthorized and must be vacated.
The order appealed from should be reversed, with ten dollars costs and disbursements, and the defendant discharged from custody.
McLennan and Hiscock, JJ., concurred; dissenting memorandum by Spring, J., in which Williams, J., concurred.